Citation Nr: 1743400	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-42 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy (hypertensive heart disease).

2.  Entitlement to a separate compensable disability rating for hypertension.

3.  Entitlement to service connection for obstructive sleep apnea syndrome (sleep apnea).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel

INTRODUCTION

The Veteran had honorable active service in the United States Navy from October 1980 to November 2001.  The Veteran received multiple awards and medals including the Navy Commendation Medal and the Navy Achievement Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent rating for hypertension, and an April 2012 rating decision, which denied service connection for sleep apnea.

The case was previously before the Board in May 2015 and July 2016.  In May 2015, the Board remanded the issue of hypertension to the Agency of Original Jurisdiction (AOJ) for additional development, including, a VA examination to determine the current severity of the Veteran's hypertension.  

In a July 2016 decision, the Board granted a 30 percent disability rating for hypertensive heart disease with left ventricular hypertrophy.  The Board also pointed out that the RO had issued a deferred rating in January 2010 in which it noted that the RO found that the Veteran's hypertension and left ventricular hypertrophy (hypertensive heart disease) should have been assigned separate evaluations, but, to date, no action had been taken.  The Board agreed that two separate evaluations were warranted.  At that time, the Board recharacterized the issues and remanded claims for entitlement to a rating in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy, entitlement to a separate compensable rating for hypertension, and also entitlement to sleep apnea to the Agency of Original Jurisdiction (AOJ) for additional development.  

In July 2016, the Appeals Management Center (AMC) effectuated the Board's decision, and assigned the increased 30 percent rating for hypertensive heart disease (previously rated as hypertension), effective December 1, 2001.  Because the increase in evaluation of the Veteran's hypertensive heart disease does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From December 1, 2001, the Veteran's hypertension has been manifested by a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.

2. From December 1, 2001, the Veteran's hypertensive heart disease has not resulted in more than one episode of acute congestive heart failure in the past year; his disability does not result in a workload of less than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; and he does not have left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.


CONCLUSIONS OF LAW

1. From December 1, 2001, the criteria for entitlement to an initial 10 percent disability rating for service-connected hypertension have been met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 4.104, Diagnostic Code 7101 (2016).

2.  From December 1, 2001, the criteria for a 30 percent rating for hypertensive heart disease have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.104, Diagnostic Code 7007.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition of the claim for a compensable rating for hypertension, the Board finds that any deficiencies with regard to the duty to notify or assist is non prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

With regards to the Veteran's claim for an initial increased rating for hypertensive heart disease, VA has met the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  By correspondence dated in March 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.

The Veteran underwent VA examinations in April 2009, May 2010 and October 2016.  The examinations include objective findings necessary for rating purposes and discuss the functional effects due to the Veteran's hypertensive heart disease.  See 38 C.F.R. § 4.104; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additional examination is not needed.

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Initial Rating for Hypertensive Heart Disease

The Veteran seeks an initial rating in excess of 30 percent for his service connected hypertensive disease with left ventricular hypertrophy.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Service connection for hypertension with left ventricular hypertrophy with an evaluation of 10 percent was granted in an August 2001 rating decision.  The Veteran filed a claim for increased rating in March 2009.  A rating decision issued in April 2009 continued the 10 percent rating for hypertension.  A notice of disagreement of the 10 percent rating was received in September 2009.  A September 2010 statement of the case and a December 2015 supplemental statement of the case continued the 10 percent rating for hypertension.  A rating decision issued in July 2016 increased the disability rating to 30 percent for hypertensive heart disease (previously rated as hypertension) effective December 1, 2001.  

The Veteran's hypertensive heart disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7007.  Under Diagnostic Code 7007, a 10 percent rating is assigned when the disability results in a workload of greater than 7 METs (metabolic equivalent) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or where continuous medication is required.  A 30 percent rating is assigned when the disability results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when a Veteran has had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The Board has carefully reviewed the evidence of record and finds the evidence in this case does not warrant a rating in excess of 30 percent for the period on appeal.

The Veteran served from October 1980 to November 2001.  The Veteran was afforded a VA C&P/Navy retirement physical in July 2001.  The examination reflected a diagnosis of hypertension, and an October 1999 echocardiogram reflected findings of left ventricular hypertrophy.  The Veteran reported that he felt shortness of breath after ascending three or four flights of stairs at an average speed.  The examiner noted that the Veteran was able to run one-and-a-half miles, two to three times a week without any chest pain, tightness or excessive shortness of breath.  The examiner noted that the Veteran's hypertension was controlled satisfactorily with medication.

The Veteran was afforded a VA examination in April 2009.  The examination reflected a diagnosis of left ventricular hypertrophy.  The examiner noted that the Veteran's chest pressure condition was identified in 1999 when the Veteran had a chest pressure work up done while on active duty.  An October 1999 transthoracic echocardiogram reflected findings of left ventricular hypertrophy with normal systolic function, normal valves, and normal pericardium.  A cardiac stress test 
reflected that the Veteran performed at a level of 7 METs.  The examiner noted that the Veteran's left ventricular ejection fraction was 74 percent.

The Veteran was afforded a VA examination in May 2010.  The examination reflects a diagnosis of left ventricular hypertrophy.  The treatment provider noted that the Veteran had left ventricular dysfunction with an ejection fraction over 60 percent.  The examiner noted than an electrocardiogram in the Veteran's file reflected findings of left ventricular hypertrophy but no acute changes, and an x-ray of the Veteran's chest was unremarkable.  The examiner noted that the Veteran's disability resulted in a workload of around 7 METs.  The examiner noted that the Veteran had exertional dyspnea and generalized fatigue but no dizziness, and no syncope.

The Veteran was afforded a VA examination in October 2016.  The examination reflects a diagnosis of hypertensive heart disease.  An October 2015 echocardiogram reflected that the Veteran's left ventricular ejection fraction (LVEF) was normal by description.  The wall thickness was abnormal, with moderate to severe concentric left ventricular hypertrophy with some degree of septal hypertrophy greater than the posterior wall.  The Veteran underwent an exercise stress test in October 2015.  The treatment provider noted that the Veteran performed at a level of 10.4 METs.  The Veteran reported that he was breathing hard during the stress test.  He reported that he had a large heart, and that the treatment providers doubled the medication to treat his heart condition in 2003.  The examiner noted that antihypertensive medication, acetylsalicylic acid (ASA) medication, and cholesterol lowering medication was required to treat the Veteran's heart condition.  The examiner noted that the October 2015 stress echocardiogram test most likely represented the Veteran's current clinical status, and noted that another stress test was not indicated as part of Veteran's treatment plan, and was not without potential risk.  The examiner opined that the medical treatment records and the examination evidence went against the presence of chronic, or current, congestive heart failure.  The examiner opined that additional testing, including, an electrocardiogram, an echocardiogram, and an x-ray, would not have added to the known information regarding the severity of the Veteran's service connected cardiac condition.

In this case, the Board finds that for the period on appeal, the record does not contain findings that support the assignment of a rating in excess of 30 percent under Diagnostic Code 7007, such as more than one episode of congestive heart failure within a year, or a disability that results in a workload of greater than 3 METs (metabolic equivalent) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The evidence reflects that the Veteran has not had more than one episode of congestive heart failure in the past year; his disability does not result in a workload less than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Finally, the evidence reflects that the Veteran does not have a left ventricular dysfunction with an ejection fraction of less than 60 percent.

For the reasons set forth above, the Board finds that a rating in excess of 30 percent is not warranted for hypertensive heart disease during any period of the appeal.

III. Separate Compensable Disability Rating for Hypertension

The Board must consider whether a compensable rating is warranted for the complications of hypertension, which is associated with hypertensive heart disease.

The Veteran asserted that his blood pressure is higher when he tests himself at home or out on the town.  In September 2009, the Veteran stated that when he tests his blood pressure in grocery stores and pharmacies, he found that his systolic blood pressure is over 110.  In October 2010, the Veteran stated that he tests his blood pressure readings at home or out on the town, he found that his diastolic blood pressure is above 110.

The Veteran's hypertension is rated as compensable pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating is warranted with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted with diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Note (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.

Note (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

Note (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.

Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a noncompensable rating, as in Diagnostic Code 7101, a noncompensable rating will be assigned when the required symptomatology for a compensable rating is not shown.  38 C.F.R. § 4.31.

The Board has carefully reviewed the evidence of record and finds that the evidence in this case warrants a separate 10 percent rating for hypertension.

The Veteran served from October 1980 to November 2001.  The Veteran was afforded a VA C&P/Navy retirement physical in July 2001.  The examination reflected a diagnosis of hypertension.  The examiner noted that the Veteran's hypertension was controlled satisfactorily with medication.  Physical examination reflected that the Veteran's blood pressure readings during the examination were 122/88 and 124/84.

The Veteran was afforded a VA examination in April 2009, which reflected a diagnosis of hypertension.  The Veteran reported that he was diagnosed during active duty in approximately 1988, and put on medication.  The examiner noted that the Veteran's hypertension was being moderately controlled with 20 mg of Lisinopril.  The examiner noted that continuous medication was needed to control the Veteran's hypertension.  Physical examination reflected that the Veteran's blood pressure readings during the examination were 147/96, 150/95, and 150/100.

The Veteran was afforded a VA examination in May 2010, which reflected a diagnosis of essential hypertension without proteinuria.  The examiner noted that the Veteran was diagnosed with hypertension in 1999.  The Veteran reported that he would get headaches, chest pain, and shortness of breath whenever he did some exertion.  The examiner noted that the Veteran's hypertension was not being controlled with 20 mg of Lisinopril.  The examiner noted that the Veteran was symptomatic with discomfort of the chest but no other neurological or cardiological findings.  Physical examination reflected that the Veteran's blood pressure readings during the examination were 172/109, 160/100 and 164/104.

The Veteran was afforded a VA examination in September 2015, which reflected a diagnosis of hypertension.  The examiner noted that blood pressure readings used to establish the initial diagnosis of hypertension was 150/98 and 136/96 in June 1996.  The examiner noted that since 1999, the Veteran's treatment plan included taking continuous medication for hypertension.  The Veteran reported that home measurements of his blood pressure varied, and occasionally would go over 140.  Physical examination reflected that the Veteran's blood pressure readings during the examination were 144/86, 140/84, and 140/82, and the average reading was 141/84.

The Veteran was afforded VA examinations for his hypertension and hypertensive heart disease in October 2016, which reflected a diagnosis of hypertension.  The examiner noted that Veteran's treatment plan included taking continuous medication for hypertension.  The Veteran reported that his home blood pressure readings ran from 130s to140s over 80s, and maybe 90.  The examiner noted that the Veteran did not bring his blood pressure log.  The examiner opined that the Veteran's blood pressure readings during the examination were similar to the Veteran's reported home blood pressure readings.  Physical examination reflects that the Veteran's blood pressure readings during the examination were 148/89, 148/88, and 148/88, with an average blood pressure reading of 148/88.  The examiner noted that in October 2015, during an exercise stress test, the Veteran's resting blood pressure was 120/90, and rose to a maximum blood pressure of 174/100.  The October 2015 cardiologist's report noted that there was physiologic (normal) heart rate and blood pressure response to exercise.

Upon review of the evidence, the Board finds that the symptoms of the Veteran's hypertension more nearly approximates the criteria for a 10 percent rating under Diagnostic Code 7101.  The Veteran's STRS reflect that he was diagnosed with hypertension that was controlled with medication and his VA examinations and treatment records reflect a history of diastolic pressure predominantly 100 or more that requires continuous medication for control, for which a 10 percent rating is warranted under Diagnostic Code 7101.  A rating in excess of 10 percent is not warranted, as the evidence during the appeal period does not show that the Veteran's hypertension has been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  38 C.F.R. §§ 4.104, Diagnostic Code 7101.

For the reasons set forth above, the Board finds that a separate 10 percent rating is warranted for hypertension for the entire period on appeal.


ORDER

Entitlement to an initial rating in excess of 30 percent for hypertensive heart disease with left ventricular hypertrophy is denied.

Entitlement to a separate initial 10 percent rating for hypertension is granted, subject to regulations governing the payment of monetary benefits.


REMAND

The Veteran was afforded a VA examination in October 2016 to address the etiology of his diagnosed sleep apnea.  The October 2016 VA examiner opined, in part, that it was less likely as not (less than 50/50 probability) that the Veteran's sleep apnea was proximately due to his service-connected hypertension.  The examiner opined that hypertension was not a cause of obstructive sleep apnea; and noted that literature had shown that untreated obstructive sleep apnea could worsen blood pressure control.  However, the examiner did not address whether hypertension aggravates sleep apnea.  Therefore, the Board finds that a supplemental opinion is needed from the October 2016 VA examiner, if available.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who conducted the Veteran's October 2016 sleep apnea examination for a supplemental opinion.  If the prior examiner is unavailable, or is unable to provide the requested supplemental opinion without examining the Veteran, schedule the Veteran for a VA examination, by a medical doctor, to obtain the information requested.  The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions. The examiner should provide the following information:

a. The examiner should provide an opinion as to whether sleep apnea is proximately caused by the Veteran's service-connected disabilities, to include hypertensive heart disease and hypertension.

b. The examiner should provide an opinion as to whether sleep apnea is aggravated (increased in severity) by the Veteran's service-connected disabilities, to include hypertensive heart disease and hypertension.

The examiner must consider and discuss the medical journal articles submitted by the Veteran in May 2005, regarding the relationship between sleep apnea and heart conditions.

The examiner must provide a rationale for any proffered opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is required.

2.  After ensuring compliance with the above, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


